DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
After a discussion with the Applicant, errors in the title of the rejection of claims 1-13 were discovered.  Therefore, the previous office action is withdrawn and a corrected office action is hereby presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20150069423 A1, hereinafter Yamamoto) in view of Noguchi et al. (US 2015/0060892 A1, hereinafter Noguchi).
With regards to claim 11, Yamamoto discloses a photocoupler (FIGS. 1A-5C and 8) comprising:
first and second die pad parts (first and second die pad 40 and 41) provided with a planar arrangement, the first and second die pad parts being apart from each other and each having an upper surface, a lower surface and a side surface connecting the upper surface and the lower surface; (See FIG. 5A-5C)
a semiconductor light receiving element (light receiving element 50) provided on the upper surface of the first die pad part, the semiconductor light receiving element having a first top surface and a first bottom surface, the semiconductor light receiving element having first and second electrode provided on the first top surface, the first bottom surface being bonded to the upper surface of the first die pad (See FIG 5A, where the first and second electrodes (not labeled) are bonded to the first die pad)
a semiconductor light emitting element (light emitting element 60) provided on the semiconductor light receiving element, the semiconductor light receiving element being provided between the first die pad part and the semiconductor light emitting element, the semiconductor light emitting element having a second top surface and a second bottom surface, (See FIG. 5A-5C) the semiconductor light emitting element having third and fourth electrodes (at least electrodes attached to bonding wires BW1 and BW2) provided on the second top surface, the second bottom surface of the light emitting element being bonded to the first top surface of the semiconductor light receiving element; (See FIG. 5a) 
a semiconductor control element (MOSFETS 70) provided on the upper surface of the second die pad part, the semiconductor control element having a third top surface and a third bottom surface, the third bottom surface being bonded to the upper surface of the second die pad part (See FIG. 5A) the semiconductor control element having first and second input electrodes and first and second output electrodes (input and output electrodes shown but not labeled on top of the MOSFETs) provided on the third top surface, (See FIGS. 5A-5B, where the connection of the unlabeled electrodes is on a side of the device 70 opposite of the side where the pads 40/41 and a top surface of the substrate 10 are located, see Response to Arguments)…
 first to fourth leads (at least leads 21, 22, 31 and 32) provided in the planar arrangement with the first and second die pad parts, first to fourth leads being apart from each other and from the first and second die pad parts, (See FIG. 5B) the first to fourth leads each having an upper surface, a lower surface and a side surface connecting the upper surface and the lower surface, the third and fourth electrodes of the semiconductor light emitting element being electrically connected to the first lead and the second lead, respectively, the first and second output electrodes of the semiconductor control element being electrically connected to the third lead and the fourth lead, respectively; (See FIG. 5A, showing the connections between the electrodes) and 
a resin layer (resin layer 90) sealing the semiconductor light receiving element, the semiconductor light emitting element and the semiconductor control element, the resin layer further sealing the upper surfaces and the side surfaces of the first and second die pad parts and the upper surfaces and the side surfaces of the first to fourth leads, the lower surfaces of the first to fourth leads being exposed at a surface of the resin layer. (See FIG. 5B, showing the resin covering upper portions of the device, where lower surfaces of patterns 21-22 and 31-32 are not covered by resin)
However, while Yamamoto teaches electrical connection of the first and second input electrodes to the first and second electrodes of the semiconductor light receiving element, (See FIG. 5A, showing the connection to the receiving element 50) Yamamoto does not explicitly teach the first and second input electrodes being electrically connected only via conductive members to the first and second electrodes of the semiconductor light receiving element, respectively.
Noguchi teaches the first and second input electrodes being electrically connected only via conductive members to the first and second electrodes of the semiconductor light receiving element, respectively (See FIG. 1C and 1B, showing example connections to the input terminals 50 only via conductive members, i.e., wires)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the structure of Yamamoto to have the electrical connections as taught in Noguchi, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Noguchi allows for thickness reduction and downsizing, (See Noguchi Paragraph [0053]) and that modifying electrical connections is a design choice by the user. (See MPEP 2144.04 IV. C, Rearrangement of Parts)


With regards to claim 12, Yamamoto in view of Noguchi teaches the photocoupler according to claim 11.
Yamamoto further teaches each of the first to fourth leads has the side surface provided with a stepped shape. (See FIG. 5B, showing the stepped shape) 

With regards to claim 13, Yamamoto in view of Noguchi teaches the photocoupler according to claim 11.
Yamamoto further teaches wherein the semiconductor control element includes two MOSFETs having sources connected to each other; (See FIGS. 5A-5C, where the sources (not shown) of the MOSFETs are connected to each other at least via the same device, see also Paragraphs [0063]-[0064] and FIG. 8, showing the connections of FIG. 5)
the two MOSFETs having drains electrically connected to the third lead and the fourth lead via the first and second output electrodes, respectively; (See FIGS. 5A-5B, showing the connections)
the first electrode of the semiconductor light receiving element is electrically connected to gates of the two MOSFET via the first input electrode of the semiconductor control element; (See FIG. 5A, showing the connection) and 
the second electrode of the semiconductor light receiving element is electrically connected to the sources of the two MOSFETs via the second input electrode of the semiconductor control element. (See FIGS. 5A-5C, where the sources and drains (not shown) of the MOSFETs are connected to electrodes of the light receiving element 50, see also Paragraphs [0063]-[0064] and FIG. 8, showing the connections of FIG. 5)



Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20150069423 A1, hereinafter Yamamoto) in view of Noguchi et al. (US 2015/0060892 A1, hereinafter Noguchi) and Wong et al. (US 20170052277 A1, hereinafter Wong).
With regards to claim 1, Yamamoto discloses a photocoupler (FIGS. 1A-5C and 8) comprising: 
first to fourth leads (at least conductive region 22, conductive lead 21, conductive region 32, and conductive region 31 respectively on bottom of substrate 10, see FIG. 5B) provided with a planar arrangement, the first to fourth leads being apart from each other and each having an upper surface, a lower surface and a side surface, the side surface being connected to the upper surface and the lower surface around outer peripheries of the upper surface and the lower surface, the third lead being adjacent to the fourth lead, (See FIGS. 5B and 5C)
a first MOSFET (MOSFET 70 over pattern 32) provided on the upper surface of the third lead, the third lead being electrically connected to a drain of the first MOSFET, (See FIG. 5B)
a second MOSFET (MOSFET 70 over pattern 31) provided on the upper surface of the fourth lead, the fourth lead being electrically connected to a drain of the second MOSFET, (See FIG. 5B)
a semiconductor light receiving element (light receiving element 50) having a front surface and a back surface, …the semiconductor light receiving element having a first output electrically connected to gates of the first and second MOSFETs and a second output electrically connected to sources of the first and second MOSFETs, 
a semiconductor light emitting element (light emitting element 60) provided on the front surface of the semiconductor light receiving element, the semiconductor light emitting element having a first electrode electrically connected to the first lead and a second electrode electrically connected to the second lead, (See FIG. 5A showing the connections) 
a resin layer (resin 90) sealing the first MOSFET, the second MOSFET, the semiconductor light receiving element and the semiconductor light emitting element, the resin layer further sealing the upper surfaces and the side surfaces of the first to fourth leads, (See FIG. 5B, showing the covering) the resin layer having a bottom surface in which the lower surfaces of the first to fourth leads are exposed to air, (See FIG. 5B, where lower surfaces of patterns 21-22 and 31-32 underneath the substrate 10 (i.e. the side opposite the resin layer 90 are not covered by resin, see also Response to Arguments)

However, though Yamamoto teaches connecting the light receiving element 50 to the first and second MOSFETs 70, Yamamoto does not explicitly teach the semiconductor light receiving element being bonded to the first and second MOSFETs at the back surface side, the first MOSFET including a portion provided between the semiconductor light receiving element and the third lead, the second MOSFET including a portion provided between the semiconductor light receiving element and the fourth lead.
Noguchi teaches the semiconductor light receiving element (light receiving element 20) being bonded to the first and second MOSFETs (MOSFETs 31 and 32) at the back surface side, the first MOSFET including a portion provided between the semiconductor light receiving element and the third lead, the second MOSFET including a portion provided between the semiconductor light receiving element and the fourth lead, (See FIGS. 1A-1C, showing the MOSFETS being between the light receiving element 20 and the equivalent first and second leads 52) 
It would have been obvious to one of ordinary skill before the effective filing date to modify the device of Yamamoto to have the bonding as taught in Noguchi, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the MOSFET configuration of Noguchi allows for AC load control (See at least Paragraph [0037]) 
Additionally, Yamamoto in view of Noguchi does not explicitly teach the lower surfaces of the first to fourth leads being in plane with the bottom surface of the resin layer.
Wong teaches the lower surfaces of the leads (electrical connectors 55) being in plane with the bottom surface of the resin layer. (insulator 82, where the insulator may be resin, see FIG. 7J)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Yamamoto in view of Noguchi to have the connector and insulator being in plane with each other as taught in Wong, as the references are in the same field of endeavor.
One of ordinary skill would appreciate that the design used is useful when making proximity sensors (See Paragraphs [002]-[0004]) and that the above feature is a mere design choice by the user (See MPEP 2144.04 IV. C, Rearrangement of Parts)

With regards to claim 2, Yamamoto in view of Noguchi and Wong teaches the photocoupler according to claim 1.
Yamamoto further teaches the source of the first MOSFET is electrically connected to the source of the second MOSFET; the first output of the semiconductor light receiving element includes first electrodes electrically connected to the gates of the first and second MOSFETs, respectively; and the second output of the semiconductor light receiving element includes second electrodes electrically connected to the sources of the first and second MOSFETs, respectively. (See FIGS. 5A-5C, showing the electrical connection)

With regards to claim 3, Yamamoto in view of Noguchi and Wong teaches the photocoupler according to claim 1. 
Yamamoto further teaches bonding layer (bonding layer 52) provided between the semiconductor light receiving element and the semiconductor light emitting element, the bonding layer being provided on a surface of the semiconductor light emitting element opposite to the first and second electrodes of the semiconductor light emitting element, the bonding layer being translucent and insulative. ( See FIG. 5B and Paragraph [0027]: “A bonding layer 52 has light transmissivity and insulating properties…”)

With regards to claim 4, Yamamoto in view of Noguchi and Wong teaches the photocoupler according to claim 2. 
Yamamoto further teaches bonding layer (bonding layer 52) provided between the semiconductor light receiving element and the semiconductor light emitting element, the bonding layer being provided on a surface of the semiconductor light emitting element opposite to the first and second electrodes of the semiconductor light emitting element, the bonding layer being translucent and insulative. ( See FIG. 5B and Paragraph [0027]: “A bonding layer 52 has light transmissivity and insulating properties…”)

With regards to claim 5, Yamamoto in view of Noguchi and Wong teaches the photocoupler according to claim 1. 
Yamamoto further teaches wherein each of the first and second leads has the side surface provided with a stepped shape. (at least  electrodes 21-22 have a stepped shape, See FIG. 5B) 

With regards to claim 6, Yamamoto in view of Noguchi and Wong teaches the photocoupler according to claim 1. 
Yamamoto further teaches wherein each of the first to fourth leads has the upper surface containing Au or Ag and the side surface containing at least one of Cu, Ni and Pd.  (Paragraph [0039]: “the first and second terminals 20 and 30 [having terminals 21-22 and 31-32] are provided with surface protection layers 23 and 33, respectively, containing Au, Ag, or the like on Cu…” Thus, the top surfaces of terminals 21-22 and 31-32 contain Au or Ag, and the side surfaces contain Cu)

With regards to claim 8, Yamamoto in view of Noguchi and Wong teaches the photocoupler according to claim 1. 
Yamamoto further teaches each of the third lead and the fourth lead has the side surface provided with a stepped shape. (See FIG. 5A-5C, where 31-32 have a stepped shape).

With regards to claim 9, Yamamoto in view of Noguchi and Wong teaches the photocoupler according to claim 8. 
Yamamoto further teaches each of the third lead and the fourth lead has the upper surface having a shape similar to a shape of the lower surface.  (See FIG 5B, where the protrusion 32m/22m are rectangular like an upper surface of the terminals 22 and 32, and therefore are similar)

With regards to claim 10, Yamamoto in view of Noguchi and Wong teaches the photocoupler according to claim 8. 
Yamamoto further teaches wherein each of the third lead and the fourth lead includes a first surface layer, a second surface layer (top and bottom portions of 31 and 32 see FIG. 5B) and a core member, (protrusions 32m/31m) the first and second surface layers being provided on the core member, the core member being provided between the first and second surface layers, the first surface layer being provided with the upper surface, the second surface layer being provided with the lower surface, the first and second surface layers containing Au or Ag, the core member containing at least one of Cu, Ni and Pd.   (Paragraph [0039]: “the first and second terminals 20 and 30 [having terminals 21-22 and 31-32] are provided with surface protection layers 23 and 33, respectively, containing Au, Ag, or the like on Cu…” Thus, the top surfaces of terminals 21-22 and 31-32 contain Au or Ag, and the side surfaces contain Cu)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20150069423 A1, hereinafter Yamamoto) in view of Noguchi et al. (US 2015/0060892 A1, hereinafter Noguchi) and Wong et al. (US 20170052277 A1, hereinafter Wong), as applied to claim 1, and further in view of Sorg et al. (US 20180138379 A1, hereinafter Sorg).
With regards to claim 7, Yamamoto in view of Noguchi and Wong teaches the photocoupler according to claim 1.
However, though Yamamoto teaches using an oxide on the upper surfaces of the terminals (Paragraph [0039]: “The second conductive region CC is configured to contain, in its surface,…an oxide film of approximately at least several nanometers or the like.”) Yamamoto in view of Noguchi and Wong does not explicitly teach using a silver oxide.
Sorg teaches using silver oxide (Paragraph [0087]: “A layer sequence, which may contain an anodized layer, may be provided between the base plate and the metallic reflective layer. The anodized layer may contain an oxide, in particular aluminum oxide or silver oxide. The anodized layer may, for example, have been produced by electrolytic oxidation, in particular of aluminum or silver. In addition, the layer sequence may contain an adhesion-promoting layer.”) 
It would have been obvious to one of ordinary skill in the art to use silver oxide as taught in Sorg in the oxide layer of Yamamoto in view of Noguchi and Wong, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that silver oxide is one of a limited number of well-known oxides that can be used for bonding, which would require minimal experimentation (See Sorg Paragraph [0123])


Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
Examiner notes that two references, Wong and Noguchi, teach the newly added features, namely the connector and resin being in plane, and the electrical connection to the input electrodes only via electrical connectors, where both of these features would additionally be design choices by the user.  Therefore, claims 1-13 are properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812